         Case 1:19-cv-03539-PKC Document 10 Filed 05/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OUSMANE BAH,

                                Plaintiff,               Case No. 1:19-cv-03539-PKC

                v.                                       NOTICE OF APPEARANCE

APPLE INC. and SECURITY INDUSTRY
SPECIALISTS, INC.,

                                Defendants.




       PLEASE TAKE NOTICE that Carrie H. Cohen of the firm Morrison & Foerster, LLP,

hereby appears in the above-captioned action on behalf of defendant Apple Inc.


Dated: New York, NY                             MORRISON & FOERSTER LLP
       May 7, 2019
                                                By: __s/ Carrie H. Cohen_____
                                                    Carrie H. Cohen
                                                    250 West 55th Street
                                                    New York, NY 10049
                                                    Telephone: 212-468-8000
                                                    Facsimile: 212-468-7900
                                                    Email: CCohen@mofo.com

                                                Counsel for Defendant Apple Inc.




ny-1639973
